DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 07/02/2021 to the Office Action mailed on 03/02/2021 is acknowledged.
Claim Status
Claims 1-20 are pending. 
Claims 1 and 14 are currently amended.
Claims 1-20 have been examined.
Claims 1-20 are rejected.
Priority
	Priority to CON PCT/EP2017/070800 filed on 08/17/2017, which claims priority to EP patent application 16185992.1 filed on 08/26/2016 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
	

Maintained and Modified Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This rejection is reiterated from the previous Office Action and modified in view of the amendments to the claims.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawan et al. (International Application Published Under the PCT WO 98/18330, Published 05/07/1998) in view of Jafri .
The claims are directed to a wipe comprising a textile material such as nylon and at least 0.1% polyhexamethylene biguanide adhered to the textile. The claims are directed to a method of sanitizing a surface including parts of the body from bacteria such as Psuedomonas aeruginosa ATCC 15442. The claims are further directed to the wipe comprising a fatty alcohol ethoxylate and/or chitosan.
Sawan et al. teach “An antimicrobial material is described which can be used to form on the surface on a substrate a non-leaching antimicrobial coating or layer which kills microorganisms on contact. The non-leaching antimicrobial coating or layer is a unique combination of an organic matrix immobilized on the surface of the substrate to having biocidal metallic materials non-leachably associated with the matrix. When a microorganism contacts the coating or layer, the biocidal metallic material is transferred to the microorganism in amounts sufficient to kill it. Methods of applying the coating or layer to a substrate also are provided.” (abstract). “As used herein, the terms "non-leachable" or "substantially non-leachable" means that none or very minute amounts (e.g., below a certain threshold) of the organic and/or biocidal material dissolves into a liquid environment. Preferably, this threshold is no higher than 1 part per million (ppm), and more preferably is lower than 100 parts per billion (ppb).” (page 14, lines 12-15). Antimicrobial coatings according to the present invention can be applied, for example, to woods, metals, paper, synthetic polymers (plastics), natural and synthetic fibers, natural and synthetic rubbers, cloth, glasses, and ceramics. (page 18 ,lines 19-21). “The present materials also can be applied to woven and non-woven fabrics used in hospitals and on healthcare supplies ranging from face masks to bed sheets. The materials can be applied in a spray or wipe form which can be applied to surfaces in order to make them antimicrobial.” (page 22, lines 23-26). “Coating Process for Nylon Sheets: Nylon sheets were pre-cleaned with 100% ethy alcohol (reagent grade) to remove dirt, grease and other contaminants. The one part formulation of coating resin has been diluted 
• Bacillus cereus (ATCC# 11778)-106 cfu/mL in 20 hours
• Escherichia coli (ATCC#8739)-106 cfu/mL in 20 hours
• Pseudomonas aeruginosa (ATCC#9027)- 106 cfu/mL in 20 hours
• Pseudomonas cepacia (ATCC#25416)-106 cfu/mL in 20 hours
• Pseudomonas diminuta (ATCC# 19146)- 106 cfu/mL in 20 hours

• Staphyllococus aureus (ATCC#6538)-106 cfu/mL in 20 hours
• Serratia marcescens (ATCC#S 100)-106 cfu/mL in 20 hours
• Enterococcus jaecalis (ATCC# 19433 )-106 cfu/mL in 20 hours
• Staphyllococus epidermidis (ATCC#l2228)-105 cfu/mL in 72 hours
• Candida albicans ( ATCC# 10231)-105 cfu/mL in 168 hours” (page 31, lines 18-27 and page 32, lines 1-4). 
Sawan et al. lacks a teaching wherein the wipe comprises non-leachable hydrophilic agent to increase the vertical wicking rate by at least 10%. Sawan et al. further lacks a teaching wherein the wipe comprises a fatty alcohol ethoxylate and/or chitosan.
DeMott et al. teach “advantageously, the yarn and/or fabric is chemically treated to render it hydrophilic. For example, the fabric may be treated with an anionic-ethoxylated sulfonated polyester (AESP, surfactant/stabilizer agent) and a high molecular weight ethoxylated polyester (HMWEP, lubricant/softener agent). This treatment allows the polyester fabric to absorb water very rapidly and promotes wicking, water transport, and dissipating through the fabric, and liquid retention, with the result that the surface of the fabric quickly feels dry to the touch. The treatment also helps to prevent staining, improves washing performance and reduces creasing.” (column 7, lines 36-46). In a preferred embodiment a treated knitted polyester has a rate of 212mm versus a control of 85 mm (column 10, lines 51-68). The fabric can be polyester or nylon (column 3, lines 58-65). In accordance with one test for wicking and moisture absorption of a treated polyester fabric, the wicking performance or rate of rise was 4" at five minutes. (column 2, lines 32-35). A knit polyester fabric tends to be hydrophobic, slow to absorb liquids, exhibits little or no wicking, holds stains, holds odors, and the like … Since polyester is hydrophobic, conventional wisdom would lead one to choose a cotton blend or a cotton fabric if they wanted a fabric which was absorbent. For example … a 100% cotton terry cloth" (column 1, lines 42-55).

Hoang et al. teach a dry wipe comprising an antimicrobial (abstract). The wipe further comprises a chitosan in an amount of 0.25-0.75% to provide humectant properties to the skin (column 1, lines 23-37). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to apply a hydrophilic coating to the wipe of Sawan et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide the wipes of Sawan et al. with fabric that quickly feels dry to the touch. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add the formulation of Jafri to the wipe of Sawan et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide the wipes of Sawan et al. with the property of removing organic films from a surface such as skin.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add chitosan to the wipe of Sawan et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide the wipes of Sawan et al. with the property of humectant when applied to the skin.
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

Response to Applicant’s Arguments
Applicant argues that the prior art does not meet the limitation “at most 1% of any antimicrobial agent adhered to the textile material is released from the textile material onto the surface when the textile material is wiped over the surface” since Sawan et al. teach “When a microorganism contacts the coating or layer, the biocidal metallic material is transferred to the microorganism in amounts sufficient to kill it”. Applicant’s argument has been fully considered but found not to be persuasive. Sawan et al. teach that the biocidal metallic material is transferred to the microorganism. However, there is no showing or evidence that any of the biocidal metallic material is transferred to the surface being wiped. There is no definition of “surface” that includes a microorganism nor is that a common understanding of one of ordinary skill in the art.  
Applicant argues that it is not clear how adding a hydrophilic agent, which enhances wicking rate, would render a fabric feeling more dry since wicking in essence pull solution into the fabric and increases the moisture of the fabric and therefore, there is no motivation to add the hydrophilic agent. Applicant’s argument has been fully considered but found not to be persuasive. DeMott et al. expressly teaches that rendering a polyester fabric hydrophilic "allows the polyester fabric to absorb water very rapidly and promotes wicking, water transport, and dissipating through the fabric, and liquid retention, with the result that the surface of the fabric quickly feels dry to the touch" (column 7, lines 36-46). DeMott theorizes that it is the wicking of the water/liquid into the fabric and away from the surface of the textile that give a the fabric a dry feel to the touch. Furthermore, other motivation to provide hydrophilic material on the textile is to prevent staining of the textile. Therefore, there are several reasons why one of ordinary skill in the art would have been motivated to apply a hydrophilic coating on the textile of Sawan et al.
Applicant also argues that DeMott et al. does not teach the instantly claimed vertical wicking rate of increase of at least 10% and at least 0.15mm/second. Applicant’s argument has been fully 
Applicant finally argues that the other cited references do not cure the alleged deficiencies argued above. Applicant’s argument has been fully considered but found not to be persuasive. The additional references where not cited to cure any of the alleged deficiencies argued above. For the reasons given above Sawan et al. and Demott et al. are not deficient with regard to the argued limitations. 
For the foregoing reasons the rejection is maintained and modified to address the new claim limitations. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ALI SOROUSH/Primary Examiner, Art Unit 1617